Citation Nr: 1039960	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  03-10 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a bilateral knee disability 
as secondary to a service connected disease or disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran had a period of service in the Army National Guard 
from November 1979 to June 1982, which included a period of 
active duty for training (ACDUTRA) from July to November 1980.  
He also served in a reserve service unit from June 1982 to 
December 1985.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In that decision, the RO denied entitlement to 
service connection for bilateral knee patellofemoral syndrome.

In July 2003, the Board remanded this matter for further 
development.

The Veteran testified before the undersigned at a September 2003 
videoconference hearing at the RO.  A transcript of the hearing 
has been associated with his claims folder.

In June 2004 and July 2006, the Board remanded this matter for 
further development.

In May 2009, the Board denied the Veteran's claim for service 
connection for a bilateral knee disability.  The Veteran appealed 
the Board's denial to the United States Court of Appeals for 
Veterans Claims (Court).

In June 2010, the Court vacated the Board's decision, in part, 
and remanded the case for readjudication in compliance with 
directives specified in a June 2010 Joint Motion filed by counsel 
for the Veteran and the VA Secretary.  

The Join Motion specified that the Veteran had abandoned the 
claim for service connection for right and left knee disabilities 
on a direct basis, and the parties only sought remand as to the 
portion of the Board's decision that denied entitlement to 
service connection for those disabilities on a secondary basis.

In October 2010, the Veteran through his representative submitted 
a statement from a podiatrist.  He did not waive consideration of 
this evidence by the agency of original jurisdiction.  Cf. 
38 C.F.R. § 20.1304 (2010).  This evidence, however, did not 
pertain to a disability of the knees or the question of whether 
he submitted notice of disagreement with a decision denying 
service connection for pes planus.  Hence, it is not pertinent.

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for a 
bilateral foot disability and entitlement to service 
connection for a heart disability, hypertension, Hepatitis 
C, diabetes mellitus, a psychiatric disability, and a 
headache disability have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDING OF FACT

The Veteran's bilateral knee disability was not caused or 
aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee 
disability, to include as secondary to bilateral pes planus, are 
not met.  38 U.S.C.A. §§ 101, 1131 (West 2002); 38 C.F.R. § 3.310 
(2006 & 2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in April 2001, the RO notified 
the Veteran of the evidence needed to substantiate his claim for 
service connection for a bilateral knee disability on a direct 
incurrence basis.  This letter also satisfied the second and 
third elements of the duty to notify by delineating the evidence 
VA would assist him in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in an August 2008 letter.  

There was a timing deficiency in that the August 2008 letter was 
sent after the initial adjudication of the claim.  This timing 
deficiency was cured by readjudication of the claim in a February 
2009 supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

The Veteran did not receive any pre-adjudication notice of the 
evidence needed to substantiate his claim for service connection 
for a bilateral knee disability on a secondary basis; however he 
was notified of some of the information concerning secondary 
service connection in the February 2009 supplemental statement of 
the case.  Such a post-decisional document could not serve to 
provide legally compliant VCAA notice.  Mayfield v. Nicholson, 
444 F.4d 1328 (2006).  It should, however, have served to put the 
Veteran on notice as to what evidence was required and he had an 
opportunity to submit additional evidence and argument. 

To the extent that the Veteran was not provided with pre-
adjudication notice of some of the information required by the 
VCAA for his service connection claim, prejudicial error occurs 
in the context of VCAA notice only when such error affects "the 
essential fairness of an adjudication" or "has the natural 
effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  Appellants must generally identify "with 
considerable specificity": (1) how the VCAA notice was defective 
and (2) how the lack of notice and evidence was prejudicial or 
affected the essential fairness of the adjudication.  Id.  See 
also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As explained below, the Veteran's claim for service connection on 
a secondary basis is being denied as a matter of law because he 
does not have any service-connected disabilities and his 
previously denied claim for service connection for bilateral pes 
planus is not currently on appeal.  Furthermore, actual knowledge 
of the evidence needed to establish service connection on a 
secondary basis has been demonstrated as the Veteran received 
some of the information in the February 2009 supplemental 
statement of the case and he provided testimony during the 
September 2003 hearing as to why he believed his bilateral foot 
disability caused his bilateral knee disability.  Thus, no 
showing of prejudice has been made in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent 
service personnel records, Social Security Administration (SSA) 
disability records, and all of the identified post-service VA 
treatment records and private medical records.  In addition, he 
was afforded VA examinations for a bilateral knee disability.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Service connection is also provided for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.  The Court has held that service 
connection can be granted under 38 C.F.R. § 3.310, for a 
disability that is aggravated by a service-connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
explicitly incorporate the holding in Allen.  As the Veteran does 
not have any service-connected disability and the claim for 
service connection for bilateral pes planus is not currently on 
appeal, it is not necessary to determine which version of the 
regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Notwithstanding the foregoing presumption, a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's medical records reveal that he has been diagnosed 
as having various bilateral knee disabilities.  For example, an 
August 2004 consultation report from Dr. Watson and a November 
2005 VA examination report indicated diagnoses of bilateral 
medial compartment early osteo arthrosis with varus deformities 
and bilateral medial compartment syndrome, respectively.  

Furthermore, the Veteran's service treatment records indicate 
that in July 1980 he injured his left knee and was diagnosed as 
having a probable strain and sustained a superficial laceration 
to the right tibial shaft due to a fall.  Thus, there is evidence 
of current bilateral knee disabilities and in-service knee 
injuries.  

The Veteran contends that his bilateral knee disability is 
related to his bilateral foot disability (i.e. pes planus).  The 
Veteran was denied service connection for bilateral pes planus in 
a February 2009 rating decision.  

The VA form 646 that was associated with the claims file at the 
time of the Board's decision was dated March 3, 2009 and 
contained no additional argument.

In a VA form 646, which was dated March 19, 2009 and received by 
the RO on March 20, 2009, the Veteran's representative wrote:

In the 6/1/04 BVA remand the AMC was to 
take note of [the Veteran's] 11/22/05 VA 
compensation exam and decide if his pes 
planus was due to service.  The 2/24/09 
rating decision noted that the examiner was 
unclear if the Veteran's [p]es [p]lanus was 
due to service and was not noted on his 
1979 separation examination.  If this is 
the case he was "presumed sound" upon 
entry into service and should be given the 
benefit of the doubt, in his favor.

This VA form 646 was not a part of the claims folder at the time 
of the Board's decision.

The Veteran argues that this statement constituted a timely 
notice of disagreement (NOD) as to RO's February 2009 rating 
decision, and that therefore the issue of entitlement to service 
connection for bilateral pes planus is currently on appeal.  
Thus, he essentially contends that the issue of entitlement to 
service connection for a bilateral knee disability as secondary 
to bilateral pes planus is inextricably intertwined with the 
issue of entitlement to service connection for bilateral pes 
planus and that both issues must be remanded for issuance of a 
statement of the case.  The Joint Motion was premised on the need 
for the Board to consider whether the March 2009 statement 
constitutes a valid NOD.

In order for a statement to be considered a valid NOD, it must:  
(1) express disagreement with a specific determination of the 
AOJ; (2) be filed in writing; (3) be filed with the RO; (4) be 
filed within one year after the date of mailing of notice of the 
RO decision; (5) be filed by the claimant or the claimant's 
authorized representative; and (6) express a desire for Board 
review.  38 U.S.C.A. § 7105(b); Gallegos v. Gober, 283 F.3d 1309 
(Fed. Cir. 2002); 38 C.F.R. § 20.201.

Although the March 2009 statement was submitted to the RO by the 
Veteran's representative within a year of the February 2009 
rating decision, it is not a valid NOD because, there is no 
express disagreement with, or even a reference to, the February 
2009 rating decision.  There is also no indication that a Board 
review of the decision was desired.  

The statement lists the issues to which it pertains as "Service 
connection for right & left knee disability."  

While the Board has a duty to liberally construe the pleadings of 
a claimant, the requirements of 38 U.S.C.A. § 7105(b); 38 C.F.R. 
§ 20.201 must be met for there to be a valid NOD.  See Anderson 
v. Principi, 18 Vet. App. 371 (2004). 

Therefore, even given VA's duty to liberally construe a Veteran's 
pleadings, the March 2009 communication cannot be viewed as a 
valid notice of disagreement with the February 2009 decision 
denying service connection for bilateral pes planus.  As a 
result, the RO's February 2009 decision is final and the issue is 
not currently on appeal.

Thus, although a November 2005 VA examination report includes an 
opinion that the Veteran's bilateral pes planus likely ("at 
least as likely as not") caused his bilateral knee disability, 
service connection for a bilateral knee disability as secondary 
to bilateral pes planus is without legal merit.  See 38 C.F.R. 
§ 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the foregoing reasons, the preponderance of the evidence is 
against the Veteran's claim.  The benefit-of-the-doubt doctrine 
is therefore not applicable and the claim for service connection 
for a bilateral knee disability must be denied.  See 38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a bilateral knee disability 
as secondary to a service connected disease or disability is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


